Case 8:19-cv-01872-JLS-ADS Document 42 Filed 04/15/20 Page 1 of 2 Page ID #:809




   1                                                                               JS-6
   2
   3
   4
   5
   6
   7
   8
   9
  10                     UNITED STATES DISTRICT COURT
  11        CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
  12
  13 PAW PARTNERS, INC., a California            Case No. 8:19-cv-01872 JLS-ADS
     corporation,
  14                                             ORDER GRANTING
                  Plaintiff,                     STIPULATION TO DISMISS
  15                                             ENTIRE ACTION WITH
            v.                                   PREJUDICE (Doc. 39)
  16
     BAKER BRISTOL PET HOSPITAL
  17 INC., a California corporation; DIETZ
     KUMAR, LLC, a California Limited            Presiding Judge: Hon. Josephine L. Staton
  18 Liability Company,                          Magistrate Judge: Hon. Autumn D. Spaeth

  19              Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                             1
Case 8:19-cv-01872-JLS-ADS Document 42 Filed 04/15/20 Page 2 of 2 Page ID #:810




   1        Based on the Joint Stipulation filed in this matter (Doc. 39), and good cause
   2 appearing therefore, IT IS HEREBY ORDERED THAT:
   3        1.     The above-captioned case be dismissed with prejudice as to all claims,
   4 causes of action, and defendants in its entirety pursuant to Rule 41(a) of the Federal
   5 Rules of Civil Procedure. The Court concludes that it will not promote efficiency to
   6 retain jurisdiction in this matter and declines to do so.
   7        2.     Each party shall each bear its/her own attorneys’ fees and costs.
   8
   9        IT IS SO ORDERED.
  10 DATED: April 15, 2020
  11
  12
  13
  14                                          Honorable Josephine L. Staton
                                              UNITED STATES DISTRICT JUDGE
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 2
